DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claim
The following is a Final Office Action in response to communications filed on 21 of April 2021.
Claims 1, 20, and 21 have been amended.
Claims 1-2 and 4-21 are currently pending and are rejected as described below. 

Response to Argument/Remarks
35 USC § 112
Applicant’s amendments to claim 1 are sufficient to overcome the 35 U.S.C. 112.  Accordingly, the previous rejection of claim 1 and is dependent claims under 35 U.S.C 112 are withdrawn.  

35 USC § 101—Software per Se
With respect to the previous rejection of claims under 35 U.S.C. 101—Software per Se, Applicant's arguments have been fully considered and are sufficient to overcome the previous rejection. Interview, Applicant has amended independent claim 1 to recite “at least one processor” adding physical structure supported by ¶27 of the specification where it expressly discloses that 

35 USC § 101
Applicant asserts that the use of the minimum path cover algorithm is akin to the use of the machine learning algorithm of Example 39 of the USPTO Subject Matter Guidance. Thus, the claim is eligible under Step 2A- prong 1. Examiner respectfully disagrees.  Example 39 transforms each digital facial image by applying different techniques such as rotating, contrast reduction, smoothing, etc. which do not fall within the enumerated groupings of abstract ideas.  Consistent with current USPTO guidance, claims are evaluated by identifying whether they fall within the enumerated groupings of abstract ideas rather than the former case-comparison approach that relied on individual judicial cases when determining when a claim recites an abstract idea.  Accessing historical data and selecting trip information for multiple historical trips associated with a particular time period constitutes mere data gathering which is an insignificant extra-solution activity.   Selecting a future time period such as an upcoming day (i.e. Friday) and determining an optimal number of vehicle to service that upcoming day constitutes a Mental Process since it can be performed in the human mind. Generating a directed network data structure, linking these data elements within the structure to ensure the first and second trips are serviced by one vehicle, determining future demand and the optimal number of vehicles to fulfill that demand while executing a minimum path cover, defining a parameter and adjusting the number of vehicles using the parameter to account for statistical deviations constitute Mathematical Concepts.  Lastly, matching ride requests with vehicles and dispatching vehicles to service said requests constitute Certain Methods of Organizing Human Activity.    

	Applicant asserts that the use of the optimal vehicle fleet with the claimed VDM provides a practical application on its own and points to Example 46 and analysis claims 2, 3, 4 for support.  Examiner respectfully disagrees for the same reasons discussed above.  Further, Example 46 discloses the use of sensors, RFID transponders and other generic computer components to monitor animal specific behavioral and health indicators and proceeds for instance to dispense salts and minerals mixed with feed to mitigate behavioral indicators.  Examiner respectfully 
Applicant asserts that like Example 45, claim 1, as amended, includes elements that specify integration into a practical application, the specification identifies and the claims recite particular improvements to technology (e.g., vehicle pool requirements reduced, adjustments for statistical deviation incorporated, used for accepted and match active rides, etc.), and further recite other meaningful limitations - directed network data structure, directed links, minimum path cover algorithm, tunable parameter with constrained value, simulation of dispatching operations, etc.  Examiner respectfully disagrees.  Like Example 46, claim 1 of Example 45 is deemed ineligible under the broadest reasonable interpretation for the same reasons cited above, particularly that to show that the involvement of a computer assists in improving the technology, the claims must recite the details regarding how a computer aids the method, the extent to which the computer aids the method, or the significance of a computer to the performance of the method. Merely adding generic computer components (i.e. processor VDM and FDM) to perform the method is not sufficient.  Further, the dependent claims of Example 45, like Example 46, are deemed eligible because they describe additional elements and details how the components aid the method, the extent to which the computer aids the method, or the significance of a computer to the performance of the method.  The instant application, as previously disclosed, is recited so generically (no details 
Applicant asserts that the that the ordered combination of elements, recited, for example, in claim 1, as amended, provide the something more required even if the analysis reaches Step 2B.  Examiner respectfully disagrees. Even when considered in combination, these additional elements represent mere instructions to apply an exception and insignificant extra-solution activity, which do not provide an inventive concept under Step 2B.

35 USC § 103
Allowable Subject Matter
The prior art of record most closely resembling the applicant’s claimed invention includes Buczkowski (US 20100299177), Zhan (US 20070005595), and Wang (US 20180018572).
Buczkowski teaches a method of dynamic bus dispatching and labor assignments based on real time vehicle and passenger data. The method includes running a transportation services module on a computer of a dispatch command center. The method includes receiving, at the computer system, current location information for a plurality of buses. The transportation services module determines a route completion time period for the vehicles and then generates a dispatch schedule for each of the vehicles based on the determined route completions (Abstract).  The system 500 is shown to include a planning subsystem 510 and a deployment subsystem 550. The planning subsystem 510 includes a guest demand forecast module 512 that processes input data 514 such as historical guest and passenger demand data and other property information to produce a forecast of future guest/passenger demand 516 [43]. Buczkowski doesn’t expressly or implicitly disclose the minimum path cover, or its solution based on directed network and the edge 
Zhan teaches the analysis of the entire taxi service system using equivalent graph representations, where the dataset used contains over 500 000 daily trip records from the real world. The system efficiency is then explored following two schemes: (1) the optimal matching and (2) the trip integration. Given the sets of available taxis and passengers within a time interval, the optimal matching provides the best matching strategy between vacant taxis and possible passengers. For solvability, this is transformed to a minimum weight perfect bipartite matching problem. On the other hand, given the information for a set of taxi trips, the trip integration finds the optimal integration strategy of sequences of trips for the taxis in the system, which is shown to be equivalent to a minimum path cover problem, solved by abstracting each trip as a single vertex, let vi=(voi,vdi), and only consider the directed edges that connects combinable trips, then we obtain the directed graph G′(V′,E′) shown in Fig. 4(b). It can be shown that the unweighted trip integration problem is equivalent to find a minimum path cover on G′.  Zhan doesn’t expressly or implicitly disclose define a tunable parameter to account for statistical deviations from historical data and constrain the tunable parameter to have a value greater than one, adjust a number of vehicles by increasing the determined optimal number of vehicles based on the tunable parameter defined on the system, wherein adjusting includes multiplying the determined optimal number of vehicles by the tunable parameter, tune the number of vehicles responsive to simulating vehicle dispatching functions, provision, prior to receiving ride requests of the future time period, the adjusted and tuned number of vehicles for a fleet of vehicles to support dispatching operations.
Wang teaches method, apparatus, device, and system for predicting future travel volumes of geographic regions based on historical transportation network data. In one embodiment, the disclosure describes a method comprising receiving first historical travel data associated with a 
Instead, Claims 1-2 and 4-21 are hereby allowable over the prior art because none of the prior art of record, taken individually or in combination teach or suggest a non-obvious combination of the limitations of the claims "define a tunable parameter to account for statistical deviations from historical data and constrain the tunable parameter to have a value greater than one, adjust a number of vehicles by increasing the determined optimal number of vehicles based on the tunable parameter defined on the system, wherein adjusting includes multiplying the determined optimal number of vehicles by the tunable parameter, tune the number of vehicles responsive to simulating vehicle dispatching functions, provision, prior to receiving ride requests of the future time period, the adjusted and tuned number of vehicles for a fleet of vehicles to 
 
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-2 and 4-21 are rejected under 35 U.S.C. 101 because the claimed invention is directed is directed to non-statutory subject matter.  The claims are directed to a judicial exception (i.e., a law of nature, natural phenomenon, or abstract idea) without significantly more.  
When considering subject matter eligibility under 35 U.S.C. 101, it must be determined whether the claim is directed to one of the four statutory categories of invention, i.e., process, machine, article of manufacture, or composition of matter.  If the claim does fall within one of the statutory categories, it must then be determined whether the claim is directed to a judicial exception (i.e., law of nature, natural phenomenon, and abstract idea), and if so, it must additionally be determined whether the claim is a patent-eligible application of the exception. If an abstract idea is present in the claim, any element or combination of elements in the claim must be sufficient to ensure that the claim amounts to significantly more than the abstract idea. Alice Corporation Pty. Ltd. v. CLS Bank International, et al., 573 U.S. ____ (2014).  First, it is determined whether the claims are directed to a statutory category of invention. See MPEP 2106.03(II). 

	With respect to 2A Prong 1, claim 1 recites “…determining an optimal number of vehicles in a fleet needed to serve a collection of trip requests…; select a future time period having a duration of at least a day and corresponding to at least one day of the week on which to determine an optimal number of vehicles to service a future time period; define a first historical time period to analyze to estimate the optimal number of vehicles for the future time period based on matching the at least one day of the week or based on a statistical mix of trips performed during a number of past days, the first historical time period spanning thousands of trip requests…generate a directed network data structure with data elements, wherein each data element corresponds to a trip in the first historical time period, and the directed network data structure reflects the thousands of trip requests; create a plurality of directed links between the data elements in the directed network data structure, wherein each directed link is created between the data elements responsive to determining for a pair of elements that respective first and second trips from the first historical time period can be serviced with one vehicle; 8904846.1Application No.: 15/409,6533 Docket No.: M0437.70131USOO Reply to Office Action of January 21, 2021 determine, prior to receiving ride requests of the future time period, the optimal number of vehicles needed for the future time period based on, at least in part, executing a minimum path cover on the directed network data structure, wherein executing the minimum path cover includes counting a minimum number of paths that cover the 
More specifically claims 1 and 20-21 are directed to “Certain Method of Organizing Human Activity’, specifically “managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions)” such as accepting ride requests for a future time, matching current ride requests with active vehicles, and dispatching said vehicles to service the request, a “Mental Processes”, specifically “concepts performed in the human mind (including an observation, evaluation, judgment, opinion)” such as selecting a future time period such as an upcoming day (i.e. Friday) and determining an optimal number of vehicle to service that upcoming day, defining a historical time period to estimate and analyze the optimal number of vehicles for future rides, and “Mathematical Concepts”, specifically “mathematical relationships” and “mathematical calculations” such as determining an optimal number of vehicles to serve multiple trips, generating a directed network data structure, creating a 
Dependent claims 2 and 4-19 further recite abstract idea(s) contained within the independent claims, and do not contribute to significant more or enable practical application.  Thus the dependent claims are rejected under 101 based on the same rationale as the independent claims.
Under Prong Two of Step 2A of the Alice/Mayo test, the examiner acknowledges that Claims 1 and 20-21 recite additional elements yet the additional element does not integrate the abstract idea into a practical application.  In order for the judicial exception to be “integrated into a practical application”, an additional element or a combination of additional elements in the claim “will apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception, such that the claim is more than a drafting effort designed to monopolize the judicial exception.” PEG, 84 Fed. Reg. 54 (Jan. 7, 2019). The courts have identified examples in which a judicial exception has not been integrated into a practical application when “an additional element does no more than generally link the use of a judicial exception to a particular technological environment or field of use.” PEG, 84 Fed. Reg. 55 (Jan. 7, 2019); MPEP § 2106.05(h). 
	In particular, the claims 1 and 20-21 recite additional elements “a computer system”, “a fleet dimensioning module”, executed by at least one “processor”, and “a vehicle dispatching mode”.  These are generic computer components recited as performing generic computer functions The FDM and VDM modules are then used to implement a real-time, on-demand, point- to-point mobility service that includes the possibility of sharing a ride. Trip requests issued by patrons through their smartphone or similar mobile device are delivered to a central server. As requests arrive, the server builds and maintains a shareability network that is a mathematical model of sharing opportunities between pairs and triplets of trips” associated with the specification.  Further, the remaining additional element directed to accessing historical trip information, and selecting trip information for a plurality of trips from the historical trip information associated with the first historical time period (mere data gathering) reflect insignificant extra solution activities to the judicial exception.  Accordingly, these additional elements do not integrate the abstract idea into a practical application.  The claims are directed to an abstract idea.  Finally, claims 1 and 20-21 do not recite any additional elements beyond the abstract idea.
With respect to step 2B, claims 1 and 20-21 do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements when considered both individually and as an ordered combination do not amount to significantly more than the abstract idea. The claims recite additional elements “a computer system”, “a fleet dimensioning module”, executed by at least one “processor”, and “a vehicle dispatching mode”.  These are generic computer components recited as performing generic computer functions that are mere instructions to apply an exception, because it does no more than merely invoke computers or machinery as a tool to perform an existing process, as evidenced by at least Page 4 Lines 1-5 disclosed above.  Further, additional elements for accessing historical trip 
As a result, claims 1 and 20-21 do not include additional elements, when recited alone or in combination, that amount to significantly more than the above-identified judicial exception (the abstract idea).  Thus, taken alone, the additional elements do not amount to significantly more than the above-identified judicial exception (the abstract idea). Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. 
Dependent claims do not disclose additional elements, further narrowing the abstract ideas of the independent claims and thus not practically integrated under prong 2A as part of a practical application or under 2B not significantly more for the same reasons and rationale as above.   
After considering all claim elements, both individually and in combination, Examiner has determined that the claims are directed to the above abstract ideas and do not amount to significantly more.  See Alice Corporation Pty. Ltd. v. CLS Bank International, No. 13–298.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATHEUS R STIVALETTI whose telephone number is (571)272-5758.  The examiner can normally be reached on M-F 8:30-5:30.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rutao (Rob) Wu can be reached on (571)272-7761.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-1822.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  
For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/M.S./Examiner, Art Unit 3623                                                                                                                                                                                                        7/15/2021

/WILLIAM S BROCKINGTON III/Primary Examiner, Art Unit 3623